DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 5-7 and 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/21.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. 2017/006711 A1 Naito.
2.	Referring to claim 1, Naito teaches a semiconductor device comprising: a semiconductor substrate, (Figures 5-6 #210), that includes a transistor region, (Figures 5-6 #270); an emitter electrode, (Figures 5-6 #252), that is provided on the semiconductor substrate, (Figures 5-6 #210); a first dummy trench portion, (Figures 5-6 #230), that is provided on the transistor region, .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	Claims 2-4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein a width of the first contact portion in a second direction that is orthogonal to a first direction in which the long portion extends is greater than a width of the first dummy trench portion in the second direction; wherein the transistor region includes a mesa portion that is a portion of the semiconductor substrate positioned between two adjacent first dummy trench portions, and a width of the first contact portion in a second direction orthogonal to a first direction in which the long portion extends is greater than a width of the mesa portion in the second direction; wherein the first dummy trench portion includes: the long portion that extends in a first direction; and a short portion that extends in a 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent Application Publication No. 2017/0301779.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/7/21